DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The amendments to the claims have overcome all of the rejections made in the previous Office action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Guilfoyle et al. (US 2011/0267698).
Guilfoyle et al. teaches a glass article which inherently possesses a thickness.  A surface of the glass article has features with an average feature size of 0.1 to 10 µm (paragraph [0066]), which overlaps the claimed average feature size of less than 2 µm.  The glass surface has an Ra value of 50 to 500 nm (paragraph [0058]) which overlaps the ranges of instant claims 1, 3 and 4.  The surface may have a compressive stress.  See paragraph [0086].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have selected from the overlapping ranges of Ra and feature size as disclosed by Guilfoyle et al. because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
As to claim 2, Guilfoyle et al. teaches that the glass may be an aluminosilicate glass.  See paragraph [0098].
As to claims 5 and 6, Guilfoyle et al. teaches that the glass has a haze of 0.1 to 30%.  See paragraph [0056].
As to claim 8, Guilfoyle et al. teaches that the glass may be employed as a cover glass for an electronic device in paragraph [0075].

Claims 7, and 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gomez et al. (US 2015/0336843) in view of Guilfoyle et al. (US 2011/0267698).
	Gomez et al. discloses a glass article that is chemically strengthened to form a compressive stress and etched to form a porous (i.e., textured) surface.  See the abstract, and [0006].  Examples E, F and 1-8 have Knoop scratch thresholds greater than 9 N.  See Tables 1-2.
	Gomez et al. fails to teach an average exposed feature size of less than 2 microns.
Guilfoyle et al. teaches an ion exchanged and texturized glass having an average feature size of 0.1 to 10 µm (paragraph [0066]), which overlaps the claimed average feature size of less than 2 µm.  
Therefore, it would have been obvious to one of ordinary skill in the art to have provided the article of Gomez et al. with a feature size of 0.1 to 10 µm as suggested by Guilfoyle et al. because the resultant glass would have antiglare properties.
	As to claim 10, Examples A, E, F and 1-8 are aluminosilicate glasses.  See Tables 1-2.
	As to claims 11-12, Example E has a KST of 18-20N.  See Table 1.
	One of ordinary skill in the art would have expected the article of Gomez et al. to possess the property of instant claim 12 because the article is made in an identical manner to the present invention of ion exchange strengthening and acid etched.  See Tables 1 and 2 of Gomez et al. and [0063]-[0066] of the instant specification.
As to claims 14 and 15, Guilfoyle et al. teaches that the antiglare surface has a haze of 0.1 to 30%.  See paragraph [0056].
The limitations of instant claim 16 can be found in Gomez et al. in paragraph [0003].

Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376. The examiner can normally be reached Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784